Exhibit 10.1


SECURITIES PURCHASE AGREEMENT, dated as of July 3, 2014 (the “Agreement”), among
CAPTAIN’S CREW LLC, a Rhode Island limited liability company with offices
located at 154 Thames Street, Newport, Rhode Island 02840 (the “Buyer”); and
YUKON INDUSTRIES, LTD., a Nevis corporation with offices located at Ram's Office
Complex, Stoney Grove, Box 822 Charlestown, Nevis, St. Kitts & Nevis, West
Indies (the “Seller Representative”) as representative of the sellers identified
in Schedule A hereto (each a “Seller” and collectively the “Sellers”).
 
INTRODUCTION



The Seller has been duly authorized to represent the owners, beneficially and of
record, of an aggregate of 4,500,000 restricted shares (the “Shares”) of common
stock, par value $0.001 per share (the “Common Stock”) of Priced In Corp., a
Nevada corporation with offices located at 6110 Coxswain Crescent, Toronto, ON,
Canada L5V-2Z8 (the “Company”) representing at the date hereof approximately
58.1% of the outstanding shares of Common Stock.  The Buyer desires to acquire
from the Sellers, and each of the Sellers desires to sell to the Buyer, the
Shares in accordance with, and subject to, the terms hereof.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:
 
ARTICLE I


CERTAIN DEFINITIONS



“Business Day” shall mean any day which is not a Saturday or Sunday and is not a
day on which banking institutions are generally authorized or obligated to close
in the City of New York, New York.


“Buyer” shall have the definition assigned thereto in the introductory paragraph
hereto.


“Closing” shall mean the closing of the purchase by Buyer from the Sellers of
the Shares.
 
“Closing Date” shall have the definition assigned thereto in Section 2.03(a)
hereof.


“Code” shall have the definition assigned thereto in Section 3.01(d).


“Common Stock” shall have the definition assigned thereto in to introduction
hereto.


“Company” shall have the definition assigned thereto in the introductory
paragraph hereto.


“Dispose Of” shall mean to pledge, hypothecate, give away, sell, grant an option
(other than pursuant hereto) with respect to, or otherwise transfer.


 
 

--------------------------------------------------------------------------------

 
 
“Environmental Laws” shall have the definition assigned thereto in Section
3.01(q).


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.


“Escrow Agent” shall have the definition assigned thereto in Section 2.01(a).


“Exchange Act” shall have the definition assigned thereto in Section 3.01(a)(i).


“Existing Directors” shall have the definition assigned thereto in Section 4.04.


“Investment Company Act” shall have the definition assigned thereto in Section
3.01(n).


“Last Company Financial Statement Date” shall mean March 31, 2014.


“Last Company Financial Statements” shall mean the balance sheet, statement of
income, and statement of cash flows, and the notes thereto, of the Company as of
the Last Company Financial Statement Date.


“New Directors” shall have the definition assigned thereto in Section 4.04.


“Operating Subsidiary” shall mean the existing wholly-owned subsidiary of the
Company containing all of the assets, operations, and goodwill of the Company
and which has assumed all of the liabilities, contingencies, and obligations of
the Company (other than those under this Agreement), which liabilities,
contingencies, and obligations were assumed with the consent of beneficiaries
thereof, who also released the Company therefrom.


“Purchase Price” shall have the definition assigned thereto in Section 2.01
hereof.


“SEC” shall mean the United States Securities and Exchange Commission.
 
“SEC Documents” shall have the definition assigned thereto in Section
3.01(a)(i).


“Securities Act” shall mean the Securities Act of 1933, as amended.


“Seller” and “Sellers” shall have the definition assigned thereto in the
introductory paragraph hereto.


“Shares” shall have the definition assigned thereto in the introduction hereto.


“Taxes” shall have the definitions assigned thereto in Section 3.01(j).


 
-2-

--------------------------------------------------------------------------------

 


ARTICLE II


ACQUISITION AND EXCHANGE OF SHARES


Section 2.01       The Agreement.  At the Closing, the Buyer shall acquire from
the Sellers, and the Sellers shall sell to the Buyer, the Shares in exchange for
an aggregate purchase price (the “Purchase Price”) of $334,000 in cash, all of
which has heretofore been delivered by the Buyer to the escrow account
maintained by Jody M. Walker, attorney at law (the “Escrow Agent”).


Section 2.02       Closing; Exchanges.


(a)           The Closing shall take place on the date hereof (the “Closing
Date”) at the offices of the Escrow Agent, or by electronic means, as determined
by the Buyer in its sole discretion.


(i)          On the Closing Date, the Sellers shall deliver or cause to be
delivered to Buyer, stock certificates evidencing the Shares, registered in the
name of the Buyer and/or the designees thereof.


(ii)         The Buyer shall heretofore have delivered to the escrow account
maintained by Escrow Agent, the Purchase Price by electronic wire transfer in
accordance with instructions theretofore provided by the Escrow Agent to the
Buyer;
           

(iii)        At or before the Closing Date, each Seller will deliver to the
Buyer and the Company a certificate in the form of Exhibit 2.02(a)(iii) hereto,
dated the Closing Date, certifying that all representations, warranties,
covenants, and conditions set forth herein by such Seller and the Company are
true and correct as of, or have been fully performed and complied with by, the
Closing Date;


(iv)        At or before the Closing Date, the Buyer, or a duly appointed agent
thereof, will deliver to the Sellers one or more Certificates in the form of
Exhibit 2.02(a)(iv) hereto, dated the Closing Date, certifying that all
representations, warranties, covenants and conditions set forth herein by the
Buyer are true and correct as of, or have been fully performed and complied with
by, the Closing Date; and


(v)         At or before the Closing Date, each Seller and the Buyer shall
execute a cross-receipt in the form of Exhibit 2.02(a)(v) hereto.


(b)           The Shares shall be authorized, issued, and outstanding shares of
Common Stock.  All Shares shall be deemed “restricted securities” as defined in
paragraph (a) of Rule 144 under the Securities Act.  The acquisition by the
Buyer of the Shares shall be subject to an exemption from the registration
requirements of the Securities Act, under Section 4(1) of the Securities Act and
the rules and regulations promulgated thereunder.  Certificates representing the
Shares shall bear a restrictive legend in substantially the following form:
 
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
Section 3.01       Representations and Warranties of Sellers. Each Seller,
severally but not jointly, represents and warrants to, and agrees with, the
Buyer as follows:


(a)           (i)          The Common Stock has not been registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), but the Company complies with the periodic reporting
requirements of Section 13 of the Exchange Act pursuant to Section 15(d) of the
Exchange Act.  The Company, since its formation, has filed all forms, reports,
schedules, exhibits, statements, registrations statements, prospectuses and
other documents required to be filed or furnished by the Company with the SEC
under the Securities Act and/ or the Exchange Act, together with any amendments,
restatements or supplements thereto, all such forms, reports, schedules,
statements and other documents required to be filed subsequent to the date of
this Agreement (the “SEC Documents”). The Company has made available to the
Buyer true, complete, and correct copies of all the SEC Documents, including all
certifications and statements required by Rules 13a-14 or 15d-14 under the
Exchange Act, and the Sarbanes-Oxley Act. The SEC Documents, including, without
limitation, any financial statements and schedules included therein, at the time
filed or, if subsequently amended, as so amended, (i) did not contain any untrue
statement of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading and (ii) complied in all respects with the applicable requirements of
the Securities Act, Exchange Act and Sarbanes-Oxley Act and the applicable rules
and regulations thereunder.


(ii)           Except as otherwise disclosed in the SEC Documents, the Company
maintains disclosure controls and procedures required by Rule 13a-15 or 15d-15
under the Exchange Act; such controls and procedures are effective to ensure
that:


(A)        all material information concerning the Company is made known on a
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents;


(B)         transactions are executed in accordance with management’s general or
specific authorizations;


(C)         transactions are recorded as necessary to permit preparation of
financial statements in accordance with generally accepted accounting principles
and to maintain asset accountability;


 
-4-

--------------------------------------------------------------------------------

 
 
(D)         access to assets is permitted only in accordance with management’s
general or specific authorization; and


(E)         the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.


The Sellers have made available to the Buyer copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures of the Company.  The books, records and accounts of the
Company accurately and fairly reflect, in reasonable detail, the transactions
in, and dispositions of, the assets of, and the results of operations of, the
Company all to the extent required by generally accepted accounting principles.


(iii)        The Chief Executive Officer and the Chief Financial Officer of the
Company has signed, and the Company has filed with or furnished to the SEC, as
the case may be, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002; such certifications contain no qualifications or
exceptions to the matters certified therein and have not been modified or
withdrawn; and neither the Company nor any of its officers has received notice
or communication from any governmental entity questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certifications.  The Company’s Chief Executive Officer and Chief Financial
Officer have disclosed, based on their most recent evaluation, to the Company’s
auditors and the Company’s board of directors (x) all significant deficiencies
in the design or operation of internal controls that could adversely affect the
Company’s ability to record, process, summarize and report financial data and
have identified for the Company’s auditors any material weaknesses in internal
controls and (y) any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls.


(iv)        The Sellers have made available to the Buyer complete and correct
copies of all certifications filed by the Company with, or furnished by the
Company to, the SEC, as the case may be, pursuant to Sections 302 and 906 of
Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and warrants to the
Buyer the matters and statements made in such certificates.


 
(b)
At the date hereof and at the Closing Date:



(i)          the Common Stock is eligible to trade and be quoted on, and is
quoted on,  the OTC Bulletin Board market and/or the OTCQB market (the “OTCBB”)
and has received no notice or other communication indicating that such
eligibility is subject to challenge or review by the any applicable regulatory
agency, electronic market administrator, or exchange;


(ii)         the Company has and shall have performed or satisfied all of its
undertakings to, and of its obligations and requirements with, the SEC;


 
-5-

--------------------------------------------------------------------------------

 
 
(iii)        the Company has not, and shall not have taken any action that would
preclude, or otherwise jeopardize, the inclusion of the Common Stock for
quotation on the OTCBB; and


(iv)        the Common Stock is eligible for participation in The Depository
Trust Company book entry system.


(c)           Except for Operating Subsidiary, the Company has no subsidiaries
or affiliated corporation or owns any interest in any other enterprise (whether
or not such enterprise is a corporation).  The Company has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Nevada with full power and authority (corporate and other) to own,
lease and operate its respective properties and conduct its respective business
as described in the SEC Documents; except as otherwise disclosed in Schedule
3.01(c) hereto, the Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the ownership
or leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of the Company; no
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification; the Company is in possession of, and operating in compliance
with, all authorizations, licenses, certificates, consents, orders and permits
from state, federal, foreign and other regulatory authorities that are material
to the conduct of its business, all of which are valid and in full force and
effect; the Company is not in violation of its charter or bylaws or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or other agreement or instrument to which
it is a party or by which it or its properties or assets may be bound, which
violation or default would have a material adverse effect on the business,
prospects, financial condition or results of operations of the Company; and the
Company is not in violation of any law, order, rule, regulation, writ,
injunction, judgment or decree of any court, government or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets, which violation would have a material adverse effect on
the business, prospects, financial condition or results of operations of the
Company taken as a whole.  The SEC Documents accurately describe any
corporation, association or other entity owned or controlled, directly or
indirectly, by the Company.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)           Each Seller has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary proceedings of the Sellers
have been duly taken to authorize the execution, delivery, and performance of
this Agreement. This Agreement has been duly authorized, executed, and delivered
by the Sellers, constitutes the legal, valid, and binding obligation of the
Sellers, and is enforceable as to the Sellers in accordance with its
terms.  Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal or any other third party is required by
any Seller for the execution, delivery, or performance of this Agreement
thereby.  No consent, approval, authorization or order of, or qualification
with, any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over any Seller or over its respective properties or assets
and no consent of any third party is required for the execution and delivery of
this Agreement and the consummation by such Seller of the transactions herein
and therein contemplated, except such as may be required under the Securities
Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects.  No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which such Seller
or the Company is a party, or to which its or any of its respective businesses,
properties, or assets are subject, is required for the execution, delivery, or
performance of this Agreement; and the execution, delivery, and performance of
this Agreement will not violate, result in a breach of, conflict with, or (with
or without the giving of notice or the passage of time or both) entitle any
party to terminate or call a default under, entitle any party to receive rights
or privileges that such party was not entitled to receive immediately before
this Agreement was executed under, or create any obligation on the part of such
Seller or the Company to which it was not subject immediately before this
Agreement was executed under, any term of any such material contract, agreement,
instrument, lease, license, arrangement, or understanding, or violate or result
in a breach of any term of the certificate of incorporation or by-laws or
analogous governing document of each Seller (if applicable) or the Company or
(if the provisions of this Agreement are satisfied) violate, result in a breach
of, or conflict with any law, rule, regulation, order, judgment, decree,
injunction, or writ of any court, government or governmental agency or body,
domestic or foreign, having jurisdiction over such Seller or over its respective
properties or assets.


(ii)         Each Seller is an individual and has reached the age of majority in
her state of residence.


(e)           There is not any pending or, to the best of such Seller’s
knowledge, threatened, action, suit, claim or proceeding against such Seller or
the Company, or any of the Company’s officers or any of the respective
properties, assets or rights of any Seller or the Company, before any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over any Seller or the Company or over the Company’s officers or
the properties of the respective Seller or the Company, or otherwise that (i) is
reasonably likely to result in any material adverse change in the business,
prospects, financial condition or results of operations of such Seller or the
Company or might materially and adversely affect its respective properties,
assets or rights taken as a whole, (ii) might prevent consummation of the
transactions contemplated by this Agreement, or (iii) alleging violation of any
Federal or state securities laws.
 
(f)            The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock, of which 7,750,000 shares of Common Stock are
outstanding.  Each of such outstanding shares of Common Stock is duly and
validly authorized, validly issued, fully paid, and nonassessable, has not been
issued and is not owned or held in violation of any preemptive or similar right
of stockholders.  Except as disclosed in Schedule 3.01(f) hereto or the SEC
Documents, (i) there is no commitment, plan, or arrangement to issue, and no
outstanding option, warrant, or other right calling for the issuance of, any
share of capital stock of, or any security or other instrument convertible into,
exercisable for, or exchangeable for capital stock of, the Company, and (ii)
there is outstanding no security or other instrument convertible into or
exchangeable for capital stock of the Company.  When delivered by such Seller
against payment therefor in accordance with the terms of this Agreement, the
Shares owned beneficially and/or of record by such Seller will be duly and
validly issued and fully paid and nonassessable, and will be sold free and clear
of any pledge, lien, security interest, encumbrance, claim or equitable interest
of any kind; and no preemptive or similar right, co-sale right, registration
right, right of first refusal or other similar right of stockholders exists with
respect to any of the Shares owned beneficially and/or of record by such Seller
or the issuance and sale thereof other than those that have been expressly
waived prior to the date hereof and those that will automatically expire upon
the execution hereof.  No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale or transfer of the Shares, except as may be required under the Securities
Act, the rules and regulations promulgated thereunder or under state or other
securities or blue sky laws.  There are no shareholders agreements, voting
trusts or other agreements or understandings to which the Company is a party
with respect to the voting of any issued shares of the Company. The Company has
no stock option, stock bonus and other stock plans or arrangements.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(g)           MaloneBailey, LLP, Houston, Texas, examined the financial
statements of the Company, together with the related schedules and notes, for
the years ended September 30, 2012 and 2013 and for the period from November 23,
2010 (inception) through September 30, 2013, as well as the nine months ended
December 31, 2012 and 2013, each filed with the SEC as a part of the SEC
Documents, are independent accountants within the meaning of the Securities Act,
the Exchange Act, and the rules and regulations promulgated thereunder; and the
audited financial statements of the Company, together with the related schedules
and notes, and the unaudited financial information, forming part of the SEC
Documents, fairly present and will fairly present the financial position and the
results of operations, changes in shareholders’ equity, and cash flows of the
Company at the respective dates and for the respective periods to which they
apply; and all audited financial statements of the Company, together with the
related schedules and notes, and the unaudited financial information, filed with
the SEC as part of the SEC Documents, complied and will comply as to form in all
material respects with applicable accounting requirements and with the rules and
regulations of the SEC with respect hereto when filed, have been and will be
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved except as may be otherwise
stated therein (except as may be indicated in the notes thereto or as permitted
by the rules and regulations of the SEC) and fairly present and will fairly
present, subject in the case of the unaudited financial statements, to customary
year end audit adjustments, the financial position of the Company as at the
dates thereof and the results of its operations and cash flows. The procedures
pursuant to which the aforementioned financial statements have been audited are
compliant with generally accepted auditing standards. The selected and summary
financial and statistical data included in the SEC Documents present and will
present fairly the information shown therein and have been compiled on a basis
consistent with the audited financial statements presented therein.  No other
financial statements or schedules are required to be included in the SEC
Documents.   The Company has no off-balance sheet arrangements. The Company is
not subject to any material liabilities or obligations of the type required to
be reflected on a balance sheet prepared in accordance with generally accepted
accounting principles that is not adequately reflected or reserved on or
provided for in the aforementioned financial statements. The financial
statements referred to in this Section 3.01(g) contain all certifications and
statements required under the SEC’s Order, dated June 27, 2002, pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule 13a-14 or 15d-14
under the Exchange Act, or 18 U.S.C. Section 1350 (Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002) with respect to the report relating thereto.  Since
the Last Company Financial Statement Date:


(i)          there has at no time been a material adverse change in the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company.


(ii)         the Company has not authorized, declared, paid, or effected any
dividend or liquidating or other distribution in respect of its capital stock or
any direct or indirect redemption, purchase, or other acquisition of any stock
of the Company.


 
-8-

--------------------------------------------------------------------------------

 
 
(iii)        there has at no time been any transaction committed to or
consummated that is material to the Company.


(iv)        there has at no time been any obligation, direct or contingent, that
is material to the Company incurred by the Company, except such obligations as
have been incurred in the ordinary course of business and are disclosed in the
SEC Documents.


(v)         there has at no time been any change in the capital stock or
outstanding indebtedness of the Company that is material to the Company.


(vi)        there has at no time been any loss or damage (whether or not
insured) to the property of the Company which has a material adverse effect on
the business, prospects, condition (financial or otherwise), or results of
operations thereof.


(vii)       except as set forth in the SEC Documents, the operations and
businesses of the Company have been conducted in all respects only in the
ordinary course.


Other than a “going concern” qualification in the report of the auditors with
respect to the financial statements of the Company, there is no fact known to
any Seller which materially adversely affects or in the future (as far as the
Company can reasonably foresee) may materially adversely affect the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of the Company; provided, however, that neither any Seller
nor the Company expresses any opinion as to political or economic matters of
general applicability.  The Company has made known, or caused to be made known,
to the accountants or auditors who have prepared, reviewed, or audited the
aforementioned consolidated financial statements all material facts and
circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.


(h)           There are no existing or future liabilities or obligations between
the Company and any (i) present or former director, officer, employee or
affiliate of the Company, or any family member of any of the foregoing, or (ii)
record or beneficial owner of more than five percent (5%) of the Common Stock as
of the date hereof.


(i)             At the Closing, (A) the Company shall have no properties or
assets other than those described in the SEC Documents, all of which are and
shall be held exclusively by Operating Subsidiary, and the Company shall be free
and clear of any pledge, lien, security interest, encumbrance, claim or
equitable interest, and (B) the Company shall be party to no agreements except
for this Agreement, which shall be a legal, valid and binding agreement,
enforceable against the Company in accordance with its terms.    Each Seller
represents that the Company does not own or lease any real or personal property.


 
-9-

--------------------------------------------------------------------------------

 
 
(j)            The Company has and at the Closing shall have no liability of any
nature, accrued or contingent, including, without limitation, liabilities for
federal, state, local, or foreign taxes and penalties, interest, and additions
to tax (“Taxes”), and liabilities to customers or suppliers.  Without limiting
the generality of the foregoing, the amounts set up as provisions for Taxes, if
any, in the Last Company Financial Statements are sufficient for all accrued and
unpaid Taxes of the Company, whether or not due and payable and whether or not
disputed, under tax laws, as in effect on the Last Company Financial Statement
Date or now in effect, for the period ended on such date and for all fiscal
periods prior thereto.  The execution, delivery, and performance of this
Agreement by Seller will not cause any Taxes to be payable (other than those
that may possibly be payable by any Seller as a result of the sale of the Shares
owned beneficially and/or of record by such Seller) or cause any lien, charge,
or encumbrance to secure any Taxes to be created either immediately or upon the
nonpayment of any Taxes other than on the properties or assets of the
Sellers.   The Company has filed all federal, state, local, and foreign tax
returns required to be filed by it; has made provided to the Buyer a true and
correct copy of each such return which was filed in the past six years; has paid
(or has established on the last balance sheet included in the Last Company
Financial Statement a reserve for) all Taxes, assessments, and other
governmental charges payable or remittable by it or levied upon it or its
properties, assets, income, or franchises which are due and payable; and has
delivered to the Buyer a true and correct copy of any report as to adjustments
received by it from any taxing authority during the past six years and a
statement as to any litigation, governmental or other proceeding (formal or
informal), or investigation pending, threatened, or in prospect with respect to
any such report or the subject matter of such report.  The Company has paid all
taxes payable thereby due on or prior to the date hereof.


(k)           Except as disclosed in the SEC Documents, the Company does not
have any insurance; the Company has at no time been refused any insurance
coverage sought or applied for.


(l)           (i)           The Company has no employees other than the Seller.
No labor disturbance by the employees of the Company exists or, to the best of
each Seller’s knowledge, is imminent.  The Sellers are not aware of any existing
or imminent labor disturbance by the employees of any principal suppliers or
customers of the Company that might be expected to result in any material
adverse change in the business, prospects, financial condition, or results of
operations of the Company.  No collective bargaining agreement exists with any
of the Company’s employees and, to the best of any Seller’s knowledge, no such
agreement is imminent.


(ii)           The Company does not have, or contribute to, and has never
maintained or contributed to, any pension, profit-sharing, option, other
incentive plan, or any other type of Employee Benefit Plan (as defined in
Section 3(3) of ERISA) or Pension Plan (as defined in ERISA) and the Company
does not have any obligation to or customary arrangement with employees for
bonuses, incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(m)           The  Company has no, and has no rights to use, patents, patent
rights, inventions, trade secrets, know-how, trademarks, service marks, trade
names, logos, or copyrights. The Company has not received any notice of, or has
knowledge of, any infringement of or conflict with asserted rights of the
Company by others with respect to any patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, logos, or copyrights;
and the Company has not received any notice of, or has no knowledge of, any
infringement of, or conflict with, asserted rights of others with respect to any
patents, patent rights, inventions, trade secrets, know-how, trademarks, service
marks, trade names, logos, or copyrights described or referred to in the SEC
Documents as owned by or used by it or which, individually or in the aggregate,
in the event of an unfavorable decision, ruling or finding, would have a
material adverse effect on the business, prospects, financial condition or
results of operations of the Company.


(n)           The Company has been advised concerning the Investment Company Act
of 1940, as amended (the “Investment Company Act”), and the rules and
regulations thereunder, and is not and will not become an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act and such rules and regulations.


(o)           (i)          The Company has not, and no person or entity acting
on behalf or at the request of the Company has, at any time during the last five
years (i) made any unlawful contribution to any candidate for foreign office or
failed to disclose fully any contribution in violation of law, or (ii) made any
payment to any federal or state governmental officer or official, or other
person charged with similar public or quasi-public duties, other than payments
required or permitted by the laws of the United States or any other applicable
jurisdiction.


(ii)         Neither the Company, nor any director, officer, agent, employee, or
other person associated with, or acting on behalf of, the Company, has, directly
or indirectly: used any corporate funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity; made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns from corporate funds;
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended;
or made any bribe, rebate, payoff, influence payment, kickback, or other
unlawful payment.  The Company's internal accounting controls and procedures are
sufficient to cause the Company to comply in all respects with the Foreign
Corrupt Practices Act of 1977, as amended.


(iii)        Neither any Seller or the Company, nor any officer, director or
affiliate of the Company, has been, within the five years ending on the Closing
Date, a party to any bankruptcy petition against such person or against any
business of which such person was affiliated; convicted in a criminal proceeding
or subject to a pending criminal proceeding (excluding traffic violations and
other minor offenses); subject to any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining, barring, suspending or
otherwise limiting their involvement in any type of business, securities or
banking activities; or found by a court of competent jurisdiction in a civil
action, by the SEC or the Commodity Futures Trading Commission to have violated
a federal or state securities or commodities law, and the judgment has not been
reversed, suspended or vacated.


 
-11-

--------------------------------------------------------------------------------

 
 
(p)           The Company has not, and no person acting on behalf thereof, has
taken or will take, directly or indirectly, any action designed to, or that
might reasonably be expected to cause or result in, stabilization in violation
of law, or manipulation, of the price of the Common Stock to facilitate the sale
or resale of the Shares.


(q)           Except as set forth in the SEC Documents, (i) the Company is in
compliance in all material respects with all rules, laws and regulations
relating to the use, treatment, storage and disposal of toxic substances and
protection of health or the environment (“Environmental Laws”) that are
applicable to its business, (ii) the Company has not received notice from any
governmental authority or third party of an asserted claim under Environmental
Laws, (iii) to the best knowledge of the Sellers, the Company is not likely to
be required to make future material capital expenditures to comply with
Environmental Laws (iv) no property which is owned, leased or occupied by the
Company has been designated as a Superfund site pursuant to the Comprehensive
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601,
et seq.), or otherwise designated as a contaminated site under applicable state
or local law, and (v) the Company is not in violation of any federal or state
law or regulation relating to occupational safety or health.


(r)            As of the Closing, there shall be no outstanding loans, advances
or guarantees of indebtedness by the Company to, or for the benefit of, any of
the officers, directors, or director-nominees of the Company or any of the
members of the families of any of them.

 
(s)           The Company has not incurred any liability, direct or indirect,
for finders' or similar fees on behalf of or payable by the Company or the Buyer
in connection with the transactions contemplated hereby or any other transaction
involving the Company and the Buyers.


(t)            No stockholder of the Company has any right to request or require
the Company to register the sale of any shares owned by such stockholder under
the Securities Act on any registration statement.


(u)           The Company is in compliance in all material respects with, and is
not in violation of, applicable federal, state, local or foreign statutes, laws
and regulations (including without limitation, any applicable building, zoning
or other law, ordinance or regulation) affecting its properties or the operation
of its business, including, without limitation, Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated pursuant thereto or thereunder.  The
Company is not subject to any order, decree, judgment or other sanction of any
court, administrative agency or other tribunal.


(v)           The Company is not party to any contract, agreement or arrangement
other than this Agreement and as otherwise disclosed in the SEC Documents.  The
Company has assigned, and Operating Subsidiary has assumed, all contracts of the
Company other than this Agreement.


(w)           Such Seller acknowledges that simultaneously herewith, a number of
stockholders of the Company unaffiliated therewith are selling an aggregate of
3,246,800 free-trading shares of Common Stock to certain third parties
heretofore identified by the Buyer.


 
-12-

--------------------------------------------------------------------------------

 
 
(x)            When delivered by Sellers against payment therefor in accordance
with the terms of this Agreement, the Shares delivered thereby will be duly and
validly issued and fully paid and nonassessable, and will be sold free and clear
of any pledge, lien, security interest, encumbrance, claim or equitable interest
of any kind; and no preemptive or similar right, co-sale right, registration
right, right of first refusal or other similar right of stockholders exists with
respect to any of the Shares to be delivered thereby hereunder or the issuance
and sale thereof other than those that have been expressly waived prior to the
date hereof and those that will automatically expire upon the execution
hereof.  No approval or authorization of any stockholder, the Board of Directors
of the Company or others is required for the issuance and sale or transfer of
the Shares, except as may be required under the Securities Act, the rules and
regulations promulgated thereunder or under state or other securities or blue
sky laws.


(y)           (i)          The Sellers are the sole record and beneficial owner
of the Shares, free and clear of any security interest, pledge, mortgage, lien
(including, without limitation, environmental and tax liens), charge,
encumbrance, adverse claim, preferential arrangement or restriction of any kind,
including, without limitation, any restriction on the use, voting, transfer
(except as otherwise provided herein), receipt of income or other exercise of
any attributes of ownership.  The Shares to be delivered by each Seller
hereunder are not subject to any options, warrants, convertible securities or
other rights, agreements, arrangements or commitments of any character relating
to interests therein.  There are no voting trusts, member agreements, proxies,
or other agreements or understandings in effect with respect to the voting or
transfer of any of such Shares. Each Seller owns beneficially or of record, no
shares of capital stock or other securities of the Company, and does not own
beneficially or of record, any securities exercisable for, or convertible into
or exchangeable for, securities of the Company.


(ii)         Each Seller acquired the Shares owned beneficially and of record
thereby from the Company in private transactions not involving a public offering
and, on the dates of such acquisitions, such Seller paid the full purchase price
therefor. The Shares are “restricted securities” as defined in Rule 144(a) under
the Securities Act.


(iii)        Neither any Seller nor any affiliate thereof knows of any material
adverse information regarding the current or prospective operations of the
Company, which has not been publicly disclosed.


(z)           The Company has contributed to Operating Subsidiary all of the
assets, operations, and goodwill of the Company.  Operating Subsidiary has
assumed all of the liabilities, contingencies, and obligations of the Company
(other than those under this Agreement), which liabilities, contingencies, and
obligations were assumed with the consent of beneficiaries thereof, who also
released the Company therefrom.  The Company has delivered to the Buyer a copy
of each of such consents and releases, as well as all documents evidencing the
contribution of assets, operations, and goodwill described in this paragraph
(z).


(aa)          None of the information supplied or to be supplied by the Company
expressly for inclusion or incorporation by reference in (a) any Current Report
on Form 8-K or any other report, form, registration, or other filing made with
any Governmental Authority with respect to the transactions contemplated hereby
or (b) the mailings or other distributions to the Company’s shareholders, when
filed, mailed or distributed, as applicable, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading.


 
-13-

--------------------------------------------------------------------------------

 
 
Section 3.02       Representations and Warranties of the Buyer.  The Buyer
hereby represents and warrants to, and agrees with, the Sellers:


(a)           The Buyer has all requisite power and authority to execute,
deliver, and perform this Agreement.  All necessary proceedings of the Buyer
have been duly taken to authorize the execution, delivery, and performance of
this Agreement thereby. This Agreement has been duly authorized, executed, and
delivered by such Buyer, constitutes the legal, valid, and binding obligation of
the Buyer, and is enforceable as to the Buyer in accordance with its respective
terms. Except as otherwise set forth in this Agreement, no consent,
authorization, approval, order, license, certificate, or permit of or from, or
declaration or filing with, any federal, state, local, or other governmental
authority or any court or other tribunal is required by such Buyer for the
execution, delivery, or performance of this Agreement thereby.  No consent,
approval, authorization or order of, or qualification with, any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets is required for the
execution and delivery of this Agreement and the consummation by such Buyer of
the transactions herein contemplated, except such as may be required under the
Securities Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects.  No consent of any party to any material contract, agreement,
instrument, lease, license, arrangement, or understanding to which the Buyer is
a party, or to which its or any of its businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement; and the execution, delivery, and performance of this Agreement will
not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of the Buyer to which it
was not subject immediately before this Agreement was executed under, any term
of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the operating agreement of the Buyer or (if the provisions of this Agreement are
satisfied) violate, result in a breach of, or conflict with any law, rule,
regulation, order, judgment, decree, injunction, or writ of any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets.
 
(b)           The Buyer is an “accredited investor” as defined in Rule 501 of
Regulation D under the Securities Act.  The Buyer is acquiring the Shares to be
acquired thereby hereunder for its own account (and not for the account of
others) for investment and not with a view to the distribution or resale thereof
in violation of the Securities Act. The Buyer understands that it may not sell
or otherwise Dispose Of such Shares in the absence of either an effective
registration statement under the Securities Act or an exemption from the
registration provisions of the Securities Act.  The Buyer acknowledges being
informed that the shares of Common Stock acquired thereby shall be unregistered,
shall be “restricted securities” as defined in Rule 144(a) under the Securities
Act, and must be held indefinitely unless (i) they are subsequently registered
under the Securities Act, or (ii) an exemption from such registration is
available.  The Buyer further acknowledges that the Company does not have an
obligation to currently register such securities for the account of the Buyer.


 
-14-

--------------------------------------------------------------------------------

 
 
(c)           By virtue of the Buyer’s position, it has access to the same kind
of information which would be available in a registration statement filed under
the Securities Act. The Buyer acknowledges that it has been afforded access to
all material information which it has requested  relevant to its decision to
acquire the Shares to acquired thereby and information which the Company was
required to make available pursuant to the terms of this Agreement and to ask
questions of the Company’s management and that, except as set forth herein,
neither Seller or the Company nor anyone acting on behalf of Seller or the
Company, has made any representations or warranties to the Buyer which have
induced, persuaded, or stimulated the Buyer to acquire such Shares.
 
(d)           Either alone, or together with their investment advisor(s), the
Buyer has the knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of the prospective investment in the
Shares to be acquired thereby, and the Buyer is and will be able to bear the
economic risk of the investment in such Shares.


ARTICLE IV


ADDITIONAL COVENANTS


Section 4.01       Indemnity. Each Seller, hereby agrees, severally but not
jointly, to indemnify and hold harmless the Buyer and its officers, directors,
employees, counsel, agents, and stockholders, in each case past, present, or as
they may exist at any time after the date of this Agreement, and each person, if
any, who controls, controlled, or will control any of them within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Securities Exchange Act
of 1934, as amended, against any and all losses, liabilities, damages, and
expenses whatsoever (which shall include, for all purposes of this Article IV,
but not be limited to, counsel fees and any and all expenses whatsoever incurred
in investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (a) any material breach of any representation, warranty,
covenant, or agreement of any Seller or the Company contained in this Agreement,
(b) if the Closing takes place, any act or alleged omission occurring at or
prior to the Closing (including without limitation any which arise out of, are
based upon, or are in connection with any of the transactions contemplated
hereby) which subjects the Buyer to damages related to the intentional act or
intentional omission, and (c) the products and operations of the Company, if
any, prior to Closing.  The foregoing agreement to indemnify shall be in
addition to any liability any Seller may otherwise have, including liabilities
arising under this Agreement.


Section 4.02       Stockholders; Other Securities. Each Seller hereby agrees
that immediately prior to the Closing, the Company will have at least 30
stockholders.  At the Closing, all of the Company’s outstanding convertible
debt, options, warrants and all other indebtedness of the Company shall have
been cancelled.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 4.03       Assets and Liabilities. Seller hereby agrees that, at the
Closing, other than Operating Subsidiary, the Company shall have no assets and
no liabilities.


Section 4.04       Corporate Governance. At the Closing, (a) the Board of
Directors of the Company shall consist of one current director (the “Existing
Director”), who shall resign immediately thereafter, and one director appointed
by Buyer (the “New Director”), and (b) all officers of the Company shall resign
and the Board of Directors shall appoint the designees of the Buyer as the sole
officers thereof.
 
Section 4.05       Further SEC Filings.  The Seller shall cause each of the
officers and directors of the Company to do all such further acts as shall be
required to permit the Company to file any required documents (including 10-Ks,
10-Qs, 8-Ks, federal and state tax returns, or otherwise) to be filed at or
following the closing of the transactions contemplated hereby which reflect the
business and operations of the Company prior to the Closing Date and through the
years ending September 30, 2015, and the quarterly periods ending on such date
and prior thereto,  and shall execute and deliver all certifications, if any,
required to be filed by the Company with respect to financial statements of the
Company reflecting in whole or in part the business and operations of the
Company prior to such closing and through the years ending September 30, 2015,
and the quarterly periods ending on such date and prior thereto.
 
Section 4.06       Title Tracing.  Buyer shall have received from the Company
all information necessary, in the sole discretion of Buyer, to trace the title
of all shares of Common Stock from original issuance through the date of the
Closing.
 
Section 4.07       Other Purchases.  The acquisitions of shares of Common Stock
contemplated by Section 3.01(w) hereof shall have closed.
 
ARTICLE V


MISCELLANEOUS


Section 5.01       Expenses.  Whether or not the transactions contemplated in
this Agreement are consummated, all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby, will be paid by
the party incurring such expense or as otherwise agreed to herein.


Section 5.02       Necessary Actions.  Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use all reasonable efforts
to take, or cause to be taken, all action and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this
Agreement.  In the event at any time after the Closing, any further action is
necessary or desirable to carry out the purposes of this Agreement, any Seller,
or the Buyer, as the case may be, will take all such necessary action.


 
-16-

--------------------------------------------------------------------------------

 
 
Section 5.03       Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested or by the most nearly comparable method
if mailed from or to a location outside of the United States or by Federal
Express, Express Mail, or similar overnight delivery or courier service or
delivered (in person or by telecopy, telex, or similar telecommunications
equipment) against receipt to the party to which it is to be given at the
address of such party set forth in the introductory paragraph to this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 5.03.)  Any notice to the Company
shall be addressed to the attention of the Corporate Secretary. Any notice or
other communication given by certified mail (or by such comparable method) shall
be deemed given at the time of certification thereof (or comparable act), except
for a notice changing a party's address which will be deemed given at the time
of receipt thereof.  Any notice given by other means permitted by this Section
5.03 shall be deemed given at the time of receipt thereof.


Section 5.04       Parties in Interest.  Except as expressly provided in Section
4.01 hereof, this Agreement will inure to the benefit of and be binding upon the
parties hereto and the respective successors and assigns.  Nothing in this
Agreement is intended to confer, expressly or by implication, upon any other
person any rights or remedies under or by reason of this Agreement.


Section 5.05       Entire Agreement; Modification. Except as otherwise expressly
provided herein, this Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements among them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party hereto.


Section 5.06       Availability of Equitable Remedies.  Since a breach of the
provisions of this Agreement could not adequately be compensated by money
damages, any party shall be entitled, in addition to any other right or remedy
available to it, to an injunction restraining such breach or threatened breach
and to specific performance of any such provision of this Agreement, and no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.


Section 5.07       Survival.  Each of the covenants, agreements,
representations, and warranties contained in this Agreement shall survive the
Closing Date until the date 18 months thereafter.  The statements contained in
any document executed by any Seller relating hereto or delivered to the Buyer in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of any
Seller pursuant hereto or thereto or delivered to the Buyer in connection with
the transactions contemplated hereby or thereby shall be deemed representations
and warranties, covenants and agreements, or conditions, as the case may be, of
such Seller hereunder for all purposes of this Agreement (including all
statements, certificates, or other instruments delivered pursuant hereto or
thereto or delivered in connection with this Agreement, or any of the other
transactions contemplated hereby).  The statements contained in any document
executed by the Buyer relating hereto or delivered to either any Seller or the
Company in connection with the transactions contemplated hereby or thereby, or
in any statement, certificate, or other instrument delivered by, or on behalf
of, the Buyer pursuant hereto or thereto or delivered to either any Seller or
the Company in connection with the transactions contemplated hereby or thereby
shall be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Buyer hereunder for all purposes of this
Agreement (including all statements, certificates, or other instruments
delivered pursuant hereto or thereto or delivered in connection with this
Agreement, or any of the other transactions contemplated hereby).


 
-17-

--------------------------------------------------------------------------------

 
 
Section 5.08       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all together will
constitute one document.  The delivery by facsimile of an executed counterpart
of this Agreement will be deemed to be an original and will have the full force
and effect of an original executed copy.


Section 5.09       Severability.  The provisions of this Agreement will be
deemed severable and the invalidity or unenforceability of any provision hereof
will not affect the validity or enforceability of any of the other provisions
hereof.  If any provisions of this Agreement, or the application thereof to any
person or any circumstance, is illegal, invalid or unenforceable, (a) a suitable
and equitable provision will be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons or circumstances will not be
affected by such invalidity or unenforceability, nor will such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.


Section 5.10       Headings.  The Article and Section headings are provided
herein for convenience of reference only and do not constitute a part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.


Section 5.11       Governing Law.


(a)           This Agreement will be deemed to be made in and in all respects
will be interpreted, construed and governed by and in accordance with the law of
the State of New York, without regard to the conflict of law principles thereof.


(b)           EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF NEW YORK IN ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH OF THE PARTIES AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW,
FEDERAL COURT THAT SITS IN THE STATE OF NEW YORK, AND ACCORDINGLY, EACH PARTY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  EACH
PARTY FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED
FOR NOTICES IN SECTION 5.03.  NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.
 
 
-18-

--------------------------------------------------------------------------------

 
 
(c)           EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE PARTIES (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.11(c).


Section 5.12                      Extended Meanings. In this Agreement words
importing the singular number include the plural and vice versa; words importing
the masculine gender include the feminine and neuter genders. The word “person”
includes an individual, body corporate, partnership, trustee or trust or
unincorporated association, executor, administrator or legal representative.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
-19-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.



 
YUKON INDUSTRIES, LTD.,
 
Sellers’ Representative
       
By:
     
Name: Winston V. Barta
   
Title:   Director
       
CAPTAIN’S CREW LLC
       
By:
     
Name: Jay Lasky
   
Title:  Manager

 
-20-

--------------------------------------------------------------------------------

 
 
List of Schedules


Schedule A
Sellers
Schedule 3.01(c)
Qualifications
Schedule 3.01(f)
Commitments, Plans, and Arrangements



 
-21-

--------------------------------------------------------------------------------

 
 
List of Exhibits


Exhibit 2.02(a)(iii)
Seller’s Certificate
Exhibit 2.02(a)(iv)
Buyer’s Certificate
Exhibit 2.02(a)(v)
Cross-Receipt

 
 
-22-

--------------------------------------------------------------------------------

 
 
Exhibit 2.02(a)(iii)
 
Seller’s Certificate


CERTIFICATE
OF
THE SELLER
 
The undersigned, as representative (the “Sellers Representative”) of the sellers
(each a “Seller” and collectively, the “Sellers”) identified in Schedule A to
the Securities Purchase Agreement, dated as of July 3, 2014 (the “Agreement”),
between Captain’s Crew LLC and the Sellers Representative, hereby certifies
pursuant to Exhibit 2.02(a)(iii) of the Agreement as follows:
 
 
(i)
all representations and warranties of each Seller (as defined in the Agreement)
contained in the Agreement were accurate when made and, in addition, are
accurate as of the date hereof as though such representations and warranties
were made as of the Closing in exactly the same language by each Seller and
regardless of knowledge or lack thereof on the part of any Seller or changes
beyond his, her, or its control; and

 
 
(ii)
as of the date hereof each Seller has performed and complied with all covenants
and agreements and satisfied all conditions required to be performed and
complied with by him, her, or it at or before such time by the Agreement.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS]


 
-23-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have hereunto set my hand this 3rd day of July, 2014.
 

 
YUKON INDUSTRIES, LTD.,
 
Sellers’ Representative
       
By:
     
Name: Winston V. Barta
   
Title:   Director

 
 
-24-

--------------------------------------------------------------------------------

 
 
Exhibit 2.02(a)(iv)
 
Buyer’s Certificate


CERTIFICATE
OF THE
BUYER
 
The undersigned hereby certifies pursuant to Section 2.02(a)(iv) of the
Securities Purchase Agreement, dated as of July 3, 2014 (the “Agreement”),
between Captain’s Crew LLC (the “Buyer”), and Yukon Industries, Ltd., as
representative (the “Sellers Representative”) of the sellers (each a “Seller”
and collectively, the “Sellers”) identified in Schedule A to the Agreement, as
follows:
 
 
(i)
that all representations and warranties of the Buyer contained in the Agreement
were accurate when made and, in addition, are accurate as of the date hereof as
though such representations and warranties were made as of the Closing in
exactly the same language by the Buyer and regardless of knowledge or lack
thereof on the part of the Buyer or changes beyond its control; and

 
 
(ii)
as of the date hereof, the Buyer has performed and complied with all covenants
and agreements and satisfied all conditions required to be performed and
complied with by it at or before such time by the Agreement.

 
[REMAINDER OF PAGE INTENTIONALLY LEF BLANK;
SIGNATURE PAGE FOLLOWS]


 
-25-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, we have hereunto set my hands hereto this 3rd day of July,
2014.
 

 
CAPTAIN’S CREW LLC
       
By:
     
Name:
   
Title:

 
 
-26-

--------------------------------------------------------------------------------

 
 
Exhibit 2.02(a)(v)


Cross-Receipt
 
CROSS RECEIPT



Reference is made to the Securities Purchase Agreement, dated as of July 3, 2014
(the “Agreement”), between Captain’s Crew LLC and Yukon Industries, Ltd., as
representative (the “Sellers Representative”) of the sellers (each a “Seller”
and collectively, the “Sellers”) identified in Schedule A to the
Agreement..  All capitalized terms used, but not otherwise defined, herein shall
have the respective definitions assigned thereto in the Agreement.


The Buyer hereby acknowledges receipt from the Sellers of the Shares.


Each Seller hereby acknowledges receipt from the Buyer of the Purchase Price by
Jody M. Walker, Esq., representing payment in full for the Shares sold thereby
pursuant to the Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
-27-

--------------------------------------------------------------------------------

 
 
This cross-receipt may be executed in one or more counterparts, each of which
will be deemed an original and all together will constitute one document.  The
delivery by facsimile of an executed counterpart of this Agreement will be
deemed to be an original and will have the full force and effect of an original
executed copy.


Dated:     As of July 3, 2014




 
YUKON INDUSTRIES, LTD.,
 
Sellers’ Representative
       
By:
     
Name: Winston V. Barta
   
Title:   Director
       
CAPTAIN’S CREW LLC
       
By:
     
Name: Jay Lasky
   
Title:   Manager

 
 
-28-

--------------------------------------------------------------------------------